
	

115 S1394 IS: Commercial Balloon Pilot Safety Act of 2017
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1394
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2017
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To apply the medical certification standards of the Federal Aviation Administration to operators of
			 air balloons.
	
	
		1.Short title
 This Act may be cited as the Commercial Balloon Pilot Safety Act of 2017.
		2.Applicability of medical certification standards to operators of air balloons
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall revise part 61.3(c) of title 14, Code of Federal Regulations (relating to medical certificates), to apply to operators of air balloons to the same extent such regulations apply to operators of other aircraft.
 (b)Air balloon definedIn this section, the term air balloon has the meaning given the term balloon in section 1.1 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).
